COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Karen Williamson v. Balbir Chahal

Appellate case number:     01-21-00622-CV

Trial court case number: 2021-14298

Trial court:               125th District Court of Harris County

        The clerk’s record was filed on December 6, 2021. The clerk’s record contains a statement
of inability to afford payment of court costs filed in the trial court on February 8, 2021. The record
contains no written order determining that appellant is able to afford court costs. See TEX. R. CIV.
P. 145(a).
       Accordingly, this Court finds that appellant is unable to afford court costs in the appellate
court. See TEX. R. APP. P. 20.1(a) (party who filed statement of inability in trial court is not
required to pay appellate court costs unless trial court overruled claim of indigence in written order
under Texas Rule of Civil Procedure 145). The Clerk of this Court is directed to deem appellant
unable to afford costs on appeal, including the costs for the appellate record and for any filing fees.
See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1(a).
       It is so ORDERED.

Judge’s signature: _____Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: ___January 20, 2022____